Citation Nr: 1721796	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-29 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling from December 29, 2010, and 70 percent disabling from June 26, 2012.

2. Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected PTSD and type II diabetes mellitus.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 31, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse 
ATTORNEY FOR THE BOARD

K. M. Ciardiello, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In April 2015, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A transcript of that proceeding is of record.  

The Board remanded the appeal in June 2015.  An October 2015 rating decision granted entitlement to a TDIU, effective from August 31, 2012.  However, as the appeal period for the increased rating claim on appeal begins on December 29, 2010, and entitlement to a TDIU is part and parcel of an increased rating claim, the Veteran's entitlement to a TDIU from December 29, 2010 to August 31, 2012 is before the Board at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From December 29, 2010 to April 22, 2015, the Veteran's PTSD was productive of occupational and social impairment, with deficiencies in most areas.

2.  From April 22, 2015, the Veteran's PTSD has been productive of total occupational and social impairment. 

3.  The Veteran's service-connected PTSD has rendered him unable to secure or follow a substantially gainful occupation since December 29, 2010.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent rating, but no higher, for PTSD are met from December 29, 2010 to April 22, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130 Diagnostic Code 9411 (2016).

2.  The criteria for a rating of 100 percent for PTSD are met from April 22, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130 Diagnostic Code 9411 (2016).

3.  The criteria for TDIU are met from December 29, 2010 to August 31, 2012.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Rating Psychiatric Disabilities

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.S. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Veteran's PTSD is rated under 38 C.F.R. § 130, Diagnostic Code 9411, which provides a 50 percent rating for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the General Rating Formula are also associated with objectively observable symptomatology, and the plain language of the regulation makes it clear that a Veteran's impairment must be "due to" those symptoms, and that a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.
Analysis - PTSD Rating

The Veteran's PTSD is currently evaluated as 30 percent disabling from December 29, 2010, and 70 percent disabling from June 26, 2012.  He asserts that higher ratings are warranted.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board finds that from December 29, 2010 to April 22, 2015, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas.  The Veteran's assigned Global Assessment of Functioning (GAF) score during both the March 2011 and July 2012 VA examinations was 50, reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job), which alone support a 70 percent rating.  See American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV).  Moreover, the Veteran has demonstrated impaired impulse control during this period.  In June 2011, his brother reported that because the Veteran would come home angry from work so much, his family would beg him to quit his job before "something bad happened."  See June 2011 Lay Statement.  The Veteran has also indicated that he left his job in 2000 because of conflicts with other employees and because he was "always full of anger."  See June 2011 Notice of Disagreement.  He has also demonstrated difficulty adapting to stressful circumstances, including work or a work-like setting.  See July 2012 VA examination report.  Additionally, the Veteran has described himself as socially isolative during this time, which was also confirmed by his brother.  He stated that he did not like to drive because there were too many cars and too many people where he lived, and that if he went to a restaurant, he usually took his food home to eat because he felt safer at home.  See March 2011 VA examination report.  During this period he had been divorced twice and indicated that he did not have much of a relationship with his children.  Given the totality of these symptoms, a 70 percent rating is warranted.  In this regard, the Veteran does not assert that referral for extraschedular consideration is warranted, and the record does not otherwise reasonably raise the matter.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

A higher rating of 100 percent is not warranted for this period, as the Veteran did not demonstrate total social impairment during this period.  He reported that he would occasionally attend fish fries and go to church once in a while.  See March 2011 VA examination report at 6.  There was no evidence of a persistent danger of hurting himself or others during this time, as he consistently denied thoughts of self-harm.  See VA treatment records.  Records during this period do not show a deficiency in judgment, or insight, and his thought process and communication is described as normal.  In addition, during this stage, the Veteran was not found to be disoriented to place or time, was not found to be unable to maintain a minimum level of hygiene, and was found to be competent to manage his financial affairs.  See July 2012 VA Examination at 9.  Thus, a rating in excess of 70 percent is not warranted for this period.  

Beginning April 22, 2015, however, the Board finds that the Veteran's PTSD has been productive of total occupational and social impairment.  On that date, during his Board hearing, the Veteran testified that he had begun to have suicidal thoughts, and thoughts about hurting others.  See April 2015 Hearing Transcript at 6.  He also endorsed auditory hallucinations.  Id. at 8.  In addition, the Veteran's spouse testified that if she were not around to take care of him, the Veteran would live in filth and disarray and would not change clothes or clean himself.  Id. at 12.  The Veteran also reported difficult remembering his son's name.  Id at 11.  Moreover, the October 2015 VA examiner found the Veteran to be totally occupationally impaired.

Due to the Veteran's symptoms of auditory hallucinations, memory loss for names of close relatives, inability to maintain a minimal level of hygiene, and his danger of hurting himself or others, the Board finds that the Veteran's PTSD is productive of total occupational and social impairment since April 22, 2015.  Accordingly, a 100 percent rating is warranted from that date.  

TDIU prior to August 31, 2012

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R §§ 3.340, 3.34l, 4.16(a).  

Here, the Board has granted a 70 percent rating for PTSD from December 29, 2010.  The Veteran is also in receipt of a 20 percent rating for type II diabetes mellitus during this period.  Thus, the Veteran meets the schedular requirement under 4.16(a) between December 29, 2010 and August 31, 2012.  

He has been unemployed for the entirety of this period.  The October 2015 VA examination report noted that the Veteran worked at a manufacturing company for about 20 years, before leaving in 2000.  The Veteran left this job because his position was being phased out, and he would have had to take a position where he would have to interact with other employees.  Given the Veteran's aversion to working with others and his social isolation, the company and the Veteran decided it would no longer be a good fit for the Veteran.  See October 2015 VA examination at 3.  The report also notes that the Veteran attempted to find employment in 2001 and 2003, but that these positions did not last long due to the Veteran's interpersonal issues and avoidance.  The Veteran's wife indicated that his prior employer made accommodations for him so he would not have to work with others.  The examiner stated that he could not see the Veteran being able to return to the workforce, and he considered that a permanent situation.  Id. at 7.  To the extent the March 2011 and July 2012 VA examiners determined otherwise, they were only speaking to the time he was last employed, and did not assess his level of occupational impairment at the time of the examinations.

The Board finds the October 2015 VA examiner's opinion, coupled with evidence of the Veteran's social isolation, problems with impulse control, and difficulty managing stressful situations, excludes him from maintaining substantially gainful employment.  Therefore, a TDIU is warranted since December 29, 2010.


ORDER

From December 29, 2010 to April 22, 2015, an initial rating of 70 percent, but no higher, for PTSD is granted.

Effective April 22, 2015, a 100 percent rating for PTSD is granted.

From December 29, 2010 to August 31, 2012, a TDIU is granted.  


REMAND

The Veteran's claim for ED was remanded to obtain an adequate nexus opinion.  Unfortunately, the September 2015 VA examiner's opinion is again inadequate.  First, she failed to provide adequate rationale to support her conclusion that service-connected diabetes did not cause or aggravate his ED, merely citing information from treatment notes and noting the diabetes is "well-controlled."  Nor did she provide opinions as to whether PTSD caused or aggravated ED, merely saying "see psych C&P remarks."  Therefore, an addendum opinion from a different examiner must be obtained on remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Any outstanding VA treatment records should also be secured.
Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.

2. Then forward the claims file to a VA examiner other than the December 2013 and September 2015 VA examiner for preparation of an addendum opinion.  This remand and all relevant records contained in the claims file must be provided to the examiner for review; consideration of such should be reflected in the completed examination report.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

Following review of the claims file, the examiner should provide opinions as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's ED:

(a) is proximately due to his service-connected PTSD and/or type II diabetes mellitus; or
(b) has been aggravated (permanently worsened beyond the natural progress of the disease) by his service-connected PTSD and/or type II diabetes mellitus. 

In providing these opinions, the examiner is asked to consider the Veteran's reports that his ED is caused by his inability to concentrate on sex due to his thoughts about Vietnam.

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3. After completing the above development, and any additional development that may be warranted, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


